Citation Nr: 0212416	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to additional vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code.  

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for post-traumatic stress disorder, entitlement to 
service connection for a skin disorder, including as 
secondary to Agent Orange exposure, entitlement to an 
evaluation in excess of 40 percent for lumbar spine 
arthritis, entitlement to an evaluation in excess of 30 
percent for cervical spine arthritis, entitlement to an 
evaluation in excess of 40 percent for right shoulder 
arthritis, entitlement to an evaluation in excess of 30 
percent for left shoulder arthritis, entitlement to an 
evaluation in excess of 10 percent for right knee arthritis, 
entitlement to an evaluation in excess of 10 percent for 
right first metatarsal phalangeal joint arthritis, 
entitlement to an evaluation in excess of 10 percent for left 
first metatarsal phalangeal joint arthritis, entitlement to 
an evaluation in excess of 20 percent for a duodenal ulcer 
with hiatal hernia, and entitlement to an effective date 
prior to July 26, 1998, for special monthly compensation 
based on the loss of a creative organ.)   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1949 to September 
1969.  His claim comes before the Board on appeal from a 
September 1997 determination of the Department of VA Regional 
Office (RO), Vocational Rehabilitation and Counseling 
Division (VR&C) in St. Louis, Missouri. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim and obtained and fully developed all 
evidence necessary for the equitable disposition of that 
claim.

2.  The evidence indicates that the veteran's service-
connected and nonservice-connected disabilities, when 
considered in relation to his circumstances prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes and interests. 


CONCLUSION OF LAW

The criteria for additional vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, have 
not been met.  38 U.S.C.A. §§ 3100, 3101 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.1, 21.35, 21.53, 21.198, 21.362, 
21.364 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to additional vocational rehabilitation and training under 
Chapter 31, Title 38, United States Code.  In September 1997, 
VR&C determined that, given the veteran's medical picture, he 
would not, at that time, benefit from a program of vocational 
rehabilitation and that any intervention on the part of VR&C 
would not lead to meaningful employment. 

The veteran appealed this decision and while his appeal was 
pending, the President signed into law legislation that 
enhances VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the development of a claim.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  Further, during the pendency of 
this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments, which apply only to claims 
governed by Part 3 of the Code of Federal Regulations, were 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b), which is effective August 29, 2001.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, VR&C has not indicated 
that it developed and considered the veteran's claim pursuant 
to the VCAA.  However, a review of the record reflects that, 
prior to the enactment of the VCAA, VR&C took action that is 
consistent with the notification and assistance provisions of 
the VCAA, and thereafter, considered the veteran's claim 
based on all of the evidence of record.  The Board notes that 
all available relevant records appear to have been associated 
with the record on appeal, and thus, the obligation that the 
RO provide the claimant with any notice about how the 
responsibilities are divided between VA and the claimant in 
obtaining evidence appears to be moot.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's Chapter 31 claim does not prejudice the veteran 
in the disposition thereof.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The veteran served on active duty from June 1949 to September 
1969.  In January 1970, he applied for, and received Chapter 
31 benefits from VR&C in San Antonio, Texas.  According to an 
April 1972 Report of Contact, the veteran trained for a short 
period of time immediately after applying for Chapter 31 
benefits, but then discontinued his training.  He then 
applied to reenter the Chapter 31 program, at which time VR&C 
noted that the prospect of the veteran completing an 
objective was slim given that he was unable to apply himself 
and continue a training program.  Despite this opinion, 
thereafter, the veteran participated in additional training.  
In a memorandum dated July 1974, a VR&C Field Director noted 
that the veteran had been experiencing difficulties in his 
vocational rehabilitation program.  Apparently, the veteran 
was complaining of inequitable decisions by his counselors 
and vocational rehabilitation specialist, disinterested 
teachers, an interruption in training due to complaints, and 
a denial of tutoring assistance.  The Field Director noted 
that the veteran had attended two schools before requesting a 
transfer to a third school, had received a failing grade 
(purportedly because of an illness in the family), and had 
failed to keep appointments at VR&C and to respond to 
personal adjustment counseling.  The Field Director concluded 
that the change is school would not solve the veteran's 
difficulties.  He suggested a reevaluation of the veteran's 
program objective, additional personal adjustment counseling, 
tutorial assistance, closer supervision, or other remedial 
measures.  

The veteran relocated and filed additional applications for 
Chapter 31 vocational rehabilitation in the 1980s.  At that 
time, he was service connected for arthritis of multiple 
joints, evaluated as 50 percent disabling, a duodenal ulcer 
with hiatal hernia, evaluated as 20 percent disabling, 
transurethral resection of the prostate with stricture, 
evaluated as 20 percent disabling, and cheiloplasty and 
osteotomy with keloid formation, evaluated as 10 percent 
disabling.  In addition, he was assigned a combined service-
connected disability evaluation of 70 percent and a total 
disability evaluation based on individual unemployability.  
It appears that VR&C denied these applications.  In a letter 
to the veteran dated April 1985, VR&C indicated that, in 
light of the veteran's medical history and circumstances, he 
most likely did not desire training.  VR&C then informed the 
veteran that it would be taking no further action on his 
application.  

In March 1994, the veteran again initiated pursuit of Chapter 
31 benefits by filing another application.  In June 1994, he 
participated in an initial interview, after which the veteran 
declined vocational testing.  Rather, he decided that he was 
no longer going to pursue his Chapter 31 claim because he 
could not maintain continuous, stable employment.  

In December 1994, the veteran filed another application for 
Chapter 31 benefits.  Thereafter, he agreed to participate in 
testing, but on the scheduled date of testing, he appeared 
indicating that he refused to participate.  He explained that 
he had previously participated in this type of testing and 
had been denied Chapter 31 benefits.  In light of the 
veteran's statements, the Rehabilitation Consultant 
recommended closing the veteran's case due to lack of 
cooperation.

In October 1995, a representative from one VR&C in Louisiana 
contacted a representative from another VR&C in Louisiana and 
inquired as to why the veteran was in discontinued status.  
It was determined that the veteran was placed in this status 
after failing to show for an appointment.  Thereafter, VR&C 
contacted the veteran, who expressed an interest in again 
pursuing Chapter 31 benefits.  Based on the veteran's 
interest, VR&C scheduled the veteran for testing, which he 
completed, and counseling.  In July 1996, during the 
counseling session, a VA counseling psychologist determined, 
in part, that the veteran had a serious employment handicap 
and that achievement of a vocational goal was then reasonably 
feasible.  The veteran then agreed to the counseling 
psychologist's Rehabilitation Plan, whose program goal was 
employment as an office manager.  The veteran was to complete 
an Associate Degree in Business by August 1998. 

The veteran did not comply with the agreement and moved.  In 
July 1997, he contacted VR&C in St. Louis, Missouri, with a 
request to resume training.  A vocational rehabilitation 
specialist explained to the veteran that Chapter 31 
participants were expected to work upon completion of their 
educational objectives.  The veteran responded that he "did 
not want to hear this."  The specialist then explained that 
the veteran would have to participate in additional 
counseling before resuming training, at which time, the 
veteran again responded that he "did not want to hear 
this."  He then apparently became angry and left the office.  

The veteran subsequently met with a VA counseling 
psychologist in August 1997 regarding Chapter 31 benefits.  
On this date, the counseling psychologist determined that 
achievement of a vocational goal was not reasonably feasible 
at that time.  He based this determination on a VA 
psychiatric evaluation conducted in December 1993, and on the 
results of his counseling session with the veteran.  
According to the report of the psychiatric evaluation, the 
veteran suffered from anxiety, dysthymia and paranoid 
personality disorder, admitted to a history of the abuse of 
drugs and the usage of psychotropic medication, acted 
irritable and tense, and admitted an inability to get along 
with others.  During the counseling session, the veteran was 
somewhat circumspect and argumentative, if not bellicose.  He 
made ideas of reference and accused the counseling 
psychologist of being prejudiced.  Based on the foregoing, 
the counseling psychologist told the veteran that he could 
not be placed back into the program to which he was 
previously assigned because he had poor interpersonal 
capacities. 

The VA counseling psychologist's synthesis indicates that he 
overturned the previous rehabilitation plan because the 
veteran did not have the capacity to become an office 
manager.  He discussed with the veteran the possibility of 
other programs that might lead to meaningful work, but the 
veteran insisted on pursuing the prior program.  Based on the 
veteran's service- and nonservice-connected disabilities, the 
fact that he was in receipt of a total disability evaluation, 
his age, the fact that he had not worked in 25 years, and the 
veteran's conversations with both representatives of VR&C in 
St. Louis, the counseling psychologist concluded that the 
veteran was an infeasible candidate for vocational 
rehabilitation.  VR&C informed the veteran of this 
determination in a letter dated September 1997.  This appeal 
ensues from that determination. 

In written statements submitted in support of his appeal and 
during a hearing held before the undersigned Board Member in 
June 2002, the veteran argued that he could accomplish his 
goal of becoming an office manager.  He explained that, while 
in Louisiana, he received satisfactory grades and 
satisfactory reviews from his counselors and teachers.  He 
also explained that, while in the military from 1955 to 1969, 
he purportedly proved his ability to manage by supervising 
75+ food service workers and feeding thousands of individuals 
daily.  He claimed that representatives from VR&C treated the 
veteran unfairly, mislabeled him and expressed inappropriate 
racial remarks.  Based on the foregoing, he requested 
additional Chapter 31 benefits.

Pertinent law and regulations indicate that a veteran shall 
be entitled to a program of rehabilitation services under 38 
U.S.C.A. Chapter 31 if he has a service-connected disability 
of 20 percent or more and is determined to be in need of 
rehabilitation to overcome an employment handicap.  38 C.F.R. 
§ 21.40 (2001).  As the veteran has service-connected 
disabilities that are more than 20 percent disabling and has 
been found to have a serious employment handicap as defined 
in 38 U.S.C.A. § 3101(7) (West Supp. 2002), he has met the 
basic eligibility requirements under Chapter 31, Title 38, 
United States Code.

The provisions of Chapter 31 are intended to enable veterans 
with service-connected disabilities to achieve maximum 
independence in daily living and, to the maximum extent 
feasible, to become employable and to obtain and maintain 
suitable employment.  38 U.S.C.A. § 3100 (West 1991).  In 
this case, VR&C found the veteran eligible for Chapter 31 
benefits, but denied him entitlement to such benefits 
primarily on the bases that the veteran was an infeasible 
candidate for the Chapter 31 program and that the veteran's 
vocational goal, which he was unwilling to alter, was 
infeasible. 

The term "vocational goal" is defined by statute as gainful 
employment consistent with a veteran's abilities, aptitudes 
and interests.  38 U.S.C.A. § 3101(8) (West 1991).  In order 
to find that the achievement of a particular vocational goal 
is reasonably feasible, the facts must show that the effects 
of the veteran's service-connected and nonservice-connected 
disabilities, when considered in relation to his 
circumstances, do not prevent successful pursuit of a 
vocational rehabilitation program and successful employment.  
38 C.F.R. § 21.35(h)(2) (2001).  The criteria for feasibility 
are: (1) a vocational goal must be identified; (2) the 
veteran's physical and mental conditions must permit training 
to begin within a reasonable period; and (3) the veteran must 
possess the necessary educational skills and background to 
pursue the goal.  38 C.F.R. § 21.53(d) (2001).  When, 
however, VA finds that the provisions of paragraph (d) of 38 
C.F.R. § 21.53 are not met, but it has not been determined 
that achievement of a vocational goal is infeasible, VA shall 
provide the rehabilitation services contained in § 
21.35(i)(1)(i) of this part as appropriate.  A finding that 
achievement of a vocational goal is infeasible without a 
period of extended evaluation requires compelling evidence 
that establishes infeasibility beyond any reasonable doubt.  
38 C.F.R. § 21.53(a)(2) (2001); see also 38 C.F.R. § 21.57 
(2001).

Moreover, if at any time a veteran's conduct or cooperation 
becomes unsatisfactory, vocational rehabilitation service and 
assistance may be "interrupted" provided the evidence 
indicates that the veteran will be able to resume the program 
at some future date, which can be approximately established.  
See 38 C.F.R. §§ 21.197, 21.362, 21.364 (2001).  If VA 
determines that a veteran has failed to maintain satisfactory 
conduct or cooperation, VA may, after determining that all 
reasonable counseling efforts have been made and are found 
not reasonably likely to be effective, discontinue services 
and assistance to the veteran.  38 C.F.R. § 21.364(a) (2001).  
The veteran is responsible for satisfactory conduct and 
cooperation in developing and implementing a program of 
rehabilitative services under Chapter 31.  38 C.F.R. § 
21.362(a) (2001).

Pursuant to the aforementioned law and regulations, and based 
on a thorough review of the probative evidence of record, 
particularly, the VA counseling psychologist's September 1997 
well-supported determination, the Board finds that, at this 
time, the veteran's service-connected and nonservice-
connected disabilities, and in particular his documented 
psychiatric symptomatology, and his failure to cooperate in 
developing a workable vocational plan, prevent him from 
successfully pursuing a vocational rehabilitation program and 
becoming gainfully employed in an occupation consistent with 
his abilities, aptitudes and interests. 

In the Board's view, VA has fulfilled its obligation to 
assist the veteran in pursuing a vocational goal.  In the 
1990s, a VA counseling psychologist found that pursuit of a 
vocational goal was feasible for the veteran.  Based on that 
determination, VR&C provided the veteran the opportunity to 
pursue a training program.  The veteran did not comply.  
Since then, a VA counseling psychologist has discussed with 
the veteran alternative vocational goals, which the veteran 
has indicated he is not interested in pursuing. 

Inasmuch as the veteran's mental state and failure to 
cooperate with VR&C prevent the veteran from successfully 
pursuing a vocational rehabilitation program and becoming 
gainfully employed in an occupation consistent with his 
abilities, aptitudes and interests, the Board concludes that, 
at this time, achievement of a vocational goal is not 
reasonably feasible.  The preponderance of the evidence is 
thus against the veteran's claim for additional vocational 
rehabilitation and training under Chapter 31, Title 38, 
United States Code; therefore, this claim must be denied.  


ORDER

Entitlement to additional vocational rehabilitation and 
training under Chapter 31, Title 38, United States Code, is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

